DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nickerson (US 5,447,146).
Regarding Claims 14-15 and 19, Nickerson discloses an oven rack system for a cooking appliance comprising: an oven rack (42); one or more linkage members (22, 24, 38, 40) pivotably coupled to the oven rack, wherein at least one linkage member (22) includes a cam receiver (i.e. the part of linkage member 22 that makes contact with, or connects to, cam 26); and a cam (26) pivoting against the cam receiver of the at least one linkage member (cam 26 pivots about shaft 30) to pivot the oven rack (42) between a stowed position (see Fig. 1) and a the pivot axis where link member 52 connects with said at least one linkage member 22; in the alternative see the pivot axis of element 23), and wherein the pivot axis is positioned between the cam receiver and the oven rack; wherein the cam (26) is cylindrical in shape (see at least Figs. 1, 3, and 5).

    PNG
    media_image1.png
    780
    1440
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickerson in view of Ochiai (WO 2008072729 A1).
Regarding Claims 1-3, Nickerson discloses a cooking appliance comprising: a cooking compartment defined by opposing side walls (inherent); a plurality of first linkage members (22, 38) pivotably connecting the at least one side wall of the opposing side walls to a wire rack (42; see col. 4, lines 21-28: “The assembly, when placed within an oven, is braced against the interior side walls of the oven by feet 74 attached to screws threaded through holes 78 in frame portions 12, 14, and is likewise braced against the interior upper wall by footed screws 74 threaded through holes 78 in frame tabs 19, attached perpendicularly to the top edges of frame portions 12, 14.”), and wherein the plurality of first linkage members and the wire rack is positionable between a lowered position within the cooking compartment (see Fig. 1) and a raised position deployed from the cooking compartment (see Fig. 7); wherein the at least one first linkage member (22) includes a first cam receiving surface (i.e. the part of linkage member 22 that makes contact with, or connects to, cam 26) and a pivot axis (the axis wherein linkage member 22 pivots on frame portion 12), wherein the first cam receiving surface is spaced from the pivot axis (see at least Fig. 1).
Nickerson does not disclose a first drive shaft extending through at least one of the side walls, wherein the first drive shaft includes a first cam; and a motor rotating the first drive shaft pivots the first cam against at least one first linkage member of the plurality of first linkage members to pivot the wire rack and the plurality of first linkage members to the raised position; wherein the first cam is spaced radially outward from a rotational axis of the first drive shaft.
Ochiai teaches a motorized pivoting parallel link mechanism similar in functionality to Nickerson’s pivoting parallel link mechanism comprising: a first drive shaft (32) extending through at least one of the side walls (16), wherein the first drive shaft includes a first cam (24; cam 24 is actuated by said first drive shaft); and a motor (40) rotating the first drive shaft pivots the first cam (24) against at least one first linkage member (20) of the plurality of first linkage members (20, 36) to pivot the rack (12) and the plurality of first linkage members to the raised position (see at least Fig. 1); wherein the first cam (24) is spaced radially outward from a rotational axis of the first drive shaft (32).

    PNG
    media_image2.png
    1007
    1347
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Nickerson to comprise a first drive shaft extending through at least one of the side walls, wherein the first drive shaft includes a first cam; and a motor rotating the first drive shaft pivots the first cam against at least one first linkage member of the plurality of first linkage members to pivot the wire rack and the plurality of first linkage .  
Allowable Subject Matter
Claims 4-7, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-13 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799